Citation Nr: 1821668	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  13-32 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a disability rating in excess of 10 percent from August 31, 2010, to September 26, 2012, and in excess of 30 percent as of January 1, 2013, (excluding a period of temporary total disability rating from September 27, 2012 to December 31, 2012) for ischemic heart disease with coronary artery bypass graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel 




INTRODUCTION

The Veteran had active service from October 1966 to October 1970.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

This matter was remanded by the Board in July 2015 for further development.  Such has been completed and this matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that another remand is necessary to afford appropriate adjudication of this matter.  Since the Veteran underwent a VA examination in May 2017, additional evidence has been obtained which suggests a worsening of symptoms.  Of note a July 21, 2017 VA cardiology note disclosed his exercise capacity to be decreased and he had increased dyspneic complaints.  Prior to the May 2017 VA examination, VA cardiology notes from April 2017 described his exercise capacity as "stable."  See 708 pg. CAPRI 10/12/17 at pg. 11, 43, 80.  In light of this evidence suggesting a worsening of his service-connected heart symptoms, the Board finds that another VA examination should be scheduled to determine the current severity of his heart disorder.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995). 

Additionally the Board notes that this issue remains intertwined with an issue of service-connection for a heart valve replacement as secondary to herbicide exposure.  This intertwined issue had been pointed out by the Board in its July 2015 remand and had yet to be adjudicated at the time of the remand although a January 2015 rating had denied the heart valve replacement as not secondary to the service-connected ischemic heart disease.  The RO has since adjudicated the issue of service-connection for a heart valve replacement as secondary to herbicide exposure, denying this in an August 2017 rating decision with notice sent the same month.  The appellate period of this rating remains open for a year following the notification of this decision, hence any potential appellate development of this issue could have bearing on the current issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue). 

Finally, more recent VA treatment records are constructively of record and must be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since October 2017.

2.  Then, after the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected ischemic heart disease with coronary artery bypass graft.  The entire claims file and a copy of this REMAND must be made available to the examiner. The examiner must note in the examination reports that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.  To the extent possible the examiner should attempt to delineate symptomatology attributable to the service connected ischemic heart disease versus any non-service connected heart disorder.  If it is not possible to separate the symptoms attributable to the service connected ischemic heart disease from those attributable to a non-service connected heart disorder, the examiner should so state.  

3.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




